Citation Nr: 9911599	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  94-11 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for obsessive-
compulsive disorder.

2.  Entitlement to assignment of a higher evaluation for 
service-connected post-traumatic stress disorder (PTSD), 
currently rated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active service from July 1944 to April 1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from rating decisions by the St. Paul, Minnesota, 
Regional Office (RO)  of the Department of Veterans Affairs 
(VA).  In December 1993, the RO, among other things, denied 
service connection for PTSD "or other acquired psychiatric 
disorder."  The RO noted that the medical evidence did not 
contain a current diagnosis of PTSD, and that there was no 
evidence of currently diagnosed obsessive-compulsive disorder 
in service.  The veteran completed an appeal from the denial 
as to both PTSD and obsessive-compulsive disorder.  In April 
1995, the RO granted service connection for PTSD, assigning a 
10 percent evaluation from June 22, 1993, but it continued 
the denial of service connection for obsessive-compulsive 
disorder.  The veteran subsequently initiated and completed 
and appeal from the assignment of the 10 percent rating for 
PTSD.  


FINDINGS OF FACT

1.  Service connection has been established for PTSD.

2.  The veteran's obsessive-compulsive disorder has been 
aggravated by his service-connected PTSD.


CONCLUSION OF LAW

The veteran's obsessive-compulsive disorder is proximately 
due to or the result of his service-connected PTSD.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§  3.303, 
3.304, 3.310 (1998); Allen v. Brown, 7 Vet. App. 439, 448 
(1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection for Obsessive-Compulsive Disorder

The veteran contends that obsessive-compulsive disorder was 
incurred in service, and has been present ever since.  He 
maintains that he has suffered from obsessive-compulsive 
behavior, nightmares, night sweats, sleeplessness, attacks of 
nausea, severe startle response, hypervigilence and 
irritability, and has been under various forms of medications 
to help him sleep, ever since separation from service. 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Regulations further provide that 
service connection shall be granted for any disability which 
is proximately due to, the result of, or for the degree of 
aggravation caused by a service connected disease or injury.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. § 
5107(a), based on the March 1995 VA examination report that 
noted that obsessive-compulsive disorder was related to 
service.  See Murphy v. Derwinski 1 Vet. App. 78, 81 (1990); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  That is, 
the Board finds that the veteran has presented a claim which 
is not implausible when his contentions and the evidence of 
record are viewed in the light most favorable to that claim.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed.

Service medical records noted no complaints of, or treatment 
for, obsessive-compulsive disorder.  A VA examination report 
from May 1947 noted that the veteran's "mentality" was 
normal.  VA treatment records from June 1952 noted that the 
veteran complained of nausea, stomach cramps, loss of 
appetite, generalized weakness, and difficulty sleeping.  The 
diagnosis was "gastro-intestinal reaction with some anxiety 
in a somewhat immature person."  The veteran submitted 
copies of private medical prescription records from January 
1979 to December 1992 for Seconal, Phenobarbital and Dalmane.  
Additional private treatment records from April 1991 
indicated that the veteran had been taking Dalmane "for over 
15 years."

The veteran was hospitalized at a VA medical facility from 
January to April 1993.  The diagnosis was obsessive-
compulsive disorder.  Treatment records reported that the 
veteran had "had some compulsive behaviors in the past," 
without specifying for how long.  A VA psychiatric 
examination report from November 1993 also noted a diagnosis 
of obsessive-compulsive disorder.  Private treatment records 
from January 1993 to June 1994 detailed treatment for various 
disorders, including obsessive-compulsive disorder.  Neither 
the treatment records nor the VA examination report indicated 
that obsessive-compulsive disorder had been present since 
service, or was related to service.  

At his personal hearing in June 1994, the veteran testified 
that in the years following service he suffered from 
obsessive-compulsive behavior, nightmares, night sweats, 
sleeplessness, attacks of nausea, severe startle response, 
hypervigilence and irritability.  While some of these 
symptoms have improved over the years, he reported that he 
still suffers from most of them, including obsessive-
compulsive behavior and sleeplessness. 

A March 1995 VA psychiatric examination report contained a 
diagnosis of PTSD and obsessive-compulsive disorder, and 
concluded that these "both had onset while in combat."  The 
examiner discussed the veteran's PTSD and his combat 
experiences and stated that the veteran's obsessive-
compulsive disorder symptoms "primarily deal with his 
inordinate fear of fire.  Symptoms developed after he was 
singed by a flame thrower in combat."  The examiner also 
discussed other obsessive-compulsive behaviors, including 
checking and re-checking things, such as doors, locks, and 
the gas tank of his car, and obsessional fear of harming 
others.  Another VA psychiatric examination report that same 
month contained similar conclusions, stating that "at least 
one of his [obsessive-compulsive disorder] symptoms appears 
related to his PTSD.  He has an intense fear of fire that he 
dates to exposure to a flame thrower that was discharged 
suddenly near him."

The veteran was given another VA psychiatric examination in 
November 1995.  He was examined by a Board of two 
psychiatrists who were requested to review the veteran's 
record and comment on the relationship, if any, between 
obsessive-compulsive disorder and PTSD.  The examiners 
stated:

"Some of [the veteran's] obsessive-
compulsive symptoms are trauma-combat 
related, specifically his obsessive 
thoughts about fearing combustion, his 
compulsive behavior of not touching 
papers if his hands are greasy, washing 
his hands before touching any papers, not 
allowing anything greasy to get on a 
newspaper, and, after completing the 
ironing for the family, having to wash 
his hands in cold water.  These 
obsessive-compulsive behaviors are not 
obsessive-compulsive disorder but are a 
component of his post-traumatic stress 
disorder. . . . His other obsessive-
compulsive symptoms meet [the] criteria 
of obsessive-compulsive disorder and are 
not a component of his post-traumatic 
stress disorder."

In a VA examination report dated in October 1998, the 
examiner stated that most of the veteran's obsessive-
compulsive symptoms were unrelated to PTSD or to service.  
Instead, they were related to chronic, longstanding 
obsessive-compulsive disorder that was not itself related to 
service.  

After reviewing the above-discussed medical evidence, the 
Board is led to the conclusion that a reasonable doubt exists 
as to whether or nor the apparently separately developing 
obsessive-compulsive disorder has been aggravated by the 
veteran's service-connected PTSD.  It appears that the 
medical question involved is complex and that trained medical 
professionals cannot conclude with any degree of certainty 
that the PTSD has not affected the obsessive-compulsive 
disorder.  IN fact, to complicate matters further, it appears 
that some obsessive-compulsive symptoms are due to the PTSD 
whereas others are not.  The Board does believe that the 
evidence suggests that there is a reasonable doubt as to 
whether the obsessive-compulsive disorder has been aggravated 
to at least some degree by the PTSD.  In such a situation, 
the Board must find in the veteran's favor.  38 U.S.C.A. 
§ 5107(b). 


ORDER

Entitlement to service connection for obsessive-compulsive 
disorder on the basis of aggravation by service-connected 
PTSD is warranted.  To this extent, the appeal is granted. 


REMAND

With regard to the PTSD rating issue, the veteran is 
appealing the original assignment of a disability evaluation 
following an award of service connection, and, as such, the 
claim for the increased evaluation is well-grounded.  
38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995).  Moreover, an appeal from the initial assignment 
of a disability rating requires consideration of the entire 
time period involved and contemplates staged ratings where 
warranted.  Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan 
20, 1999).  

As discussed in the preceding decision, entitlement to 
service connection for obsessive-compulsive disorder based on 
aggravation by service-connected PTSD is warranted.  In view 
of the various medical reports which suggest that some 
obsessive-compulsive symptomatology is due to the PTSD and 
other to the obsessive-compulsive disorder, the Board 
believes that it should defer appellate review of the PTSD 
rating issue until the RO has reviewed the evidence and 
assigned appropriate ratings for both the PTSD and the newly 
service-connected obsessive-compulsive disorder.  

Further, since it is the degree of disability essentially due 
to service-connected disability which is in dispute, the 
Board believes it appropriate to consider that the overall 
disability due to both service-connected psychiatric 
disabilities are encompassed in the appeal based on the 
initial assignment. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the evidence of 
record and take appropriate rating action 
to ascertain whether separate disability 
ratings are appropriate for the veteran's 
service-connected PTSD and his service-
connected obsessive-compulsive disorder 
or whether such disabilities are more 
appropriately rated as one disability for 
rating purposes.  Regardless, the RO 
should consider the overall disability 
resulting from both psychiatric 
disabilities and assign appropriate 
rating or ratings to reflect the 
disability picture.  

2.  After furnishing the veteran and his 
representative with an appropriate 
supplemental statement of the case and 
affording them an opportunity to respond, 
the case should be returned to the Board 
for appellate review of the appropriate 
rating(s) to be assigned for the service-
connected PTSD and obsessive-compulsive 
disorder.  

The purpose of this remand is to ensure that the disability 
picture attributable to the veteran's service-connected 
psychiatric disabilities is accurately reflected in 
disability rating(s).  The Board intimates no opinion as to 
the eventual determination to be made.  The veteran is free 
to submit additional evidence and argument in support of the 
appeal. 


		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals



 

